Citation Nr: 0830954	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  04-42 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUE

Entitlement to service connection for lumbosacral 
degenerative disc disease with disc protrusion and status 
post laminectomy, to include as secondary to service-
connected back strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel




INTRODUCTION

The veteran had active service from May 1976 to February 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2004 rating decision in 
which the RO, inter alia, denied service connection for 
lumbosacral degenerative disc disease with disc protrusion 
and status post laminectomy.  The veteran filed a notice of 
disagreement (NOD) in November 2004.  The RO issued a 
statement of the case (SOC) in December 2004.  The veteran 
filed a substantive appeal (via VA Form 9, Appeal to Board of 
Veterans' Appeals) in December 2004.

In July 2006, the Board remanded the claim to the RO, via the 
Appeals Management Center (AMC), in Washington, DC, for 
additional development.  After completing the requested 
actions, the AMC continued the denial of the claim (as 
reflected in the May 2008 supplemental statement of the case 
(SSOC)), and returned this matter to the Board for further 
appellate consideration.  

Upon further review, based on the procedural history of this 
appeal, to be discussed in more detail below, the Board has 
recharacterized the issue to include service connection on a 
secondary basis.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Lumbosacral degenerative disc disease with disc 
protrusion was not present in service, or for many years 
thereafter, and there is no medical evidence of a nexus 
between the disability and service.

3.  The only medical opinion on the question of a medical 
relationship between lumbosacral degenerative disc disease 
with disc protrusion and the veteran's service-connected back 
strain weighs against the claim.


CONCLUSION OF LAW

The criteria for service connection for lumbosacral 
degenerative disc disease with disc protrusion and status 
post laminectomy, to include as secondary to service-
connected back strain, are not met.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137, 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, in a July 2004 pre-rating letter, the RO 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate a claim for service 
connection, including on a secondary basis, as well as what 
information and evidence must be submitted by the veteran, 
and what information and evidence would be obtained by VA.  
The September 2004 RO rating decision reflects the initial 
adjudication of the claim after issuance of the July 2004 
letter.  In addition, the December 2004 SOC provided the 
veteran with the regulations pertaining to secondary service 
connection.  A September 2006 letter informed the veteran of 
the information and evidence needed to substantiate his claim 
for service connection and provided the veteran with 
information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations, consistent with 
Dingess/Hartman.  Pursuant to the remand, consistent with 
Pelegrini and the version of section 3.159 then in effect, 
the letter also asked the veteran to submit any evidence in 
his possession that pertains to his claim.  After issuance of 
the September 2006 letter, and opportunity for the veteran to 
respond, the May 2008 SSOC reflects readjudication of the 
claim.  Hence, the veteran is not shown to be prejudiced by 
the timing of the latter notice.  See Mayfield v. Nicholson, 
20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as in an SOC or SSOC, is sufficient to cure a 
timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, post-service VA outpatient treatment 
records, and a report of VA examination conducted in August 
2004.  Also of record and considered in connection with the 
appeal are various written statements provided by the veteran 
and by his representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the veteran has been notified and made aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with this claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection for back strain (history of low back pain) 
was granted in an August 1984 rating decision.  In June 2004, 
the veteran filed a claim for an increased rating for his 
back strain and indicated that he would like to include a 
ruptured disc and arthritis, both due to his back strain.  In 
the September 2004 rating decision, the RO denied an 
increased rating and service connection for lumbosacral 
degenerative disc disease with disc protrusion and status 
post laminectomy as secondary to the service-connected 
disability of history of low back pain.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  That regulation permits service 
connection not only for disability caused by service-
connected disability, but for the degree of disability 
resulting from aggravation to a nonservice-connected 
disability by a service-connected disability.  See 38 C.F.R. 
§ 3.310.  See also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

During an August 2004 VA spine examination, the veteran 
reported that during service he was hit in the back by a 
generator and he developed back pain that went down 
posteriorly into both legs and down to the calf.  He was 
treated with bed rest for a couple of weeks as well as with 
pain medications.  Thereafter, the veteran returned to work, 
although he had periodic pain in the back.  The veteran 
continued to have periodic back pain after discharge.  In 
1992 he was in a motor vehicle accident and the pain in his 
back became much worse.  He was initially treated 
conservatively but subsequently had a laminectomy in 1994 for 
a disc.  He did well for about one year when the pain 
returned with radiation into both legs and down to the calf.  
He has been unable to work because of the back pain.  

The examiner noted that x-rays taken in May 2003 showed 
lumbosacral degenerative disease at L5-S1, prominent 
spondylosis anteriorly, and narrow interspace at L3-4 with a 
4 mm anterior subluxation of the body of L4 on L3.  The 
examiner diagnosed the veteran with degenerative disc disease 
of the lumbosacral spine; laminectomy with diskectomy, level 
not known; recurrent chronic back pain; and decreased range 
of motion of the lumbar spine.  The examiner then opined that 
it is less likely than not that the veteran's lumbosacral 
disc disease is secondary to his strain.  The examiner noted 
that the lumbar disc protrusion could well have occurred 
after the 1992 motor vehicle accident.  The examiner also 
noted that the arthritic changes could well be secondary to 
the aging process.  

Considering the claim for service connection for lumbosacral 
degenerative disc disease with disc protrusion and status 
post laminectomy, to include as secondary to service-
connected back strain, in light of the record and the 
governing legal authority, the Board finds that the claim 
must be denied.

Initially, the Board notes that there are no clinical 
findings or diagnoses of lumbosacral degenerative disc 
disease with disc protrusion during service or for many years 
thereafter.  X-rays taken in October 1986 for a VA 
examination did not reveal lumbosacral degenerative disc 
disease with disc protrusion.  In addition, as related by the 
veteran, the August 2004 VA examiner indicated that the 
veteran was diagnosed with the condition after a post-service 
1992 motor vehicle accident.  Moreover, as indicated by the 
VA examiner, the first radiographic evidence of the condition 
is found in a May 2003 VA treatment record.  Furthermore, 
none of the VA treatment records contains a medical opinion 
linking lumbosacral degenerative disc disease with disc 
protrusion to the veteran's service or to his service-
connected back strain, or show that lumbosacral degenerative 
disc disease was manifested to a compensable degree within 
one year of service discharge.

The Board finds probative the opinion of the August 2004 VA 
examiner-the only medical opinion to address the question of 
a secondary relationship.  The examiner indicated that he had 
reviewed the veteran's claims file.  The examiner noted that 
the veteran reported injuring his back in 1992 in a post-
service motor vehicle accident.  The examiner then concluded 
that the veteran's lumbosacral disc disease is not secondary 
to his strain.  Further, the examiner attributed the lumbar 
disc protrusion to the post-service motor vehicle accident 
and attributed the arthritic changes to the aging process.  
The Board accords great probative value to the VA examiner's 
comments and opinions, based as they were on a review of the 
veteran's claims file, a detailed review of pertinent aspects 
of his documented medical history, and a current examination, 
and considers them to be of primary importance in the 
disposition of this appeal.  See Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993) (it is the responsibility of the Board to 
assess the credibility and weight to be given the evidence) 
(citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  
See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) 
(the probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion he reaches; as is true of any 
evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).

Significantly, neither the veteran nor his representative has 
presented, identified, or even alluded to the existence of 
any medical evidence or opinion that supports a finding of 
service connection for lumbosacral degenerative disc disease 
with disc protrusion and status post laminectomy on any 
basis.

In addition to the medical evidence, in considering the 
veteran's claim, the Board has also considered the assertions 
advanced by the veteran and by his representative, on his 
behalf.  However, these assertions, alone, provide no basis 
for allowance of the claim.  As indicated above, the claim on 
appeal turns on the medical matter of whether there exists a 
relationship between the low disability for which service 
connection is sought and either service or service-connected 
disability, matters within the province of trained medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As laypersons, neither the veteran nor his 
representative is shown to possess the appropriate medical 
training and expertise to competently render a probative 
(i.e., persuasive) opinion on a medical matter.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) (a layman is generally not 
capable of opining on matters requiring medical knowledge).  
Hence, the lay assertions in this regard have no probative 
value.

For all the foregoing reasons, the claim for service 
connection for lumbosacral degenerative disc disease with 
disc protrusion and status post laminectomy, to include as 
secondary to service-connected back strain, must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) 
(West 2002 and Supp. 2008); 38 C.F.R. § 3.102 (2007); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for lumbosacral degenerative disc disease 
with disc protrusion and status post laminectomy, to include 
as secondary to service-connected low back strain, is denied.



____________________________________________
JACQUELINE E MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


